Citation Nr: 1640346	
Decision Date: 10/11/16    Archive Date: 10/27/16

DOCKET NO.  14-17 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased evaluation for all residuals of service-connected prostate cancer, to include erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel

INTRODUCTION

The Veteran had active duty service from April 1968 to October 1969; the Veteran is shown to have combat service in the Republic of Vietnam, and has been awarded the Purple Heart and Combat Action Ribbon for his service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased evaluation for his erectile dysfunction.  The Veteran timely appealed that decision.  

The Veteran later testified at a hearing before the undersigned Acting Veterans Law Judge in May 2015; a transcript of that hearing is associated with the claims file.  The Board recharacterized the issue on appeal to more broadly address the Veteran's contentions on appeal consistent with his testimony during his hearing.  

This case was initially before the Board in July 2015, at which time it was remanded for additional development.  That development having been completed, the case has been returned to the Board at this time for further appellate review.  

As a final matter, during the pendency of the prior remand, in a December 2015 rating decision, the AOJ awarded a separate evaluation for the Veteran's gynecomastia, effective November 29, 2011.  As the appeal period for that decision remains open at this time, the Board will not address the propriety of any increased evaluation or assigned effective date issues with respect to that decision at this time.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the Veteran's glans or half or more of his penis has been removed; however, the evidence does demonstrate that the Veteran's Lupron treatment for his active prostate cancer results in a penile deformity with loss of erectile power.  

2.  The remaining claimed residuals of the Veteran's prostate cancer are contemplated by the evaluations for his active prostate cancer, gynecomastia, posttraumatic stress disorder (PTSD), and/or his loss of use for creative organ; subsequently, any further contemplation of those claimed residuals would be impermissible pyramiding.  


CONCLUSION OF LAW

The criteria for establishing a 20 percent, but not higher, rating for erectile dysfunction have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.115b, Diagnostic Codes 7520-22 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, the Veteran submitted his claim for increased evaluation in December 2012, as part of a Fully Developed Claim, VA 21-526EZ; in a submitted statement with that claim form, the Veteran additionally indicated that he was aware of the provisions of VCAA and did not wish VA to send him a VCAA letter.  Consequently, the Board finds that the duties to notify the Veteran have been completed in this case.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA provided relevant examinations in November 2011, February 2014, June 2015, and December 2015; those examinations are adequate.  

This case was previously remanded in July 2015, at which time the Board instructed that the Veteran identify all private and VA treatment he has received and for the AOJ to schedule him for another VA examination of his prostate cancer residuals.  Since that remand, private records from Kaiser Permanente and from the Martinez VA Medical Center were obtained.  The Veteran also underwent a VA examination of his prostate cancer residuals in December 2015.  Therefore, the Board finds that its remand order has been substantially complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider a veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Currently, the Veteran's erectile dysfunction is assigned a noncompensable evaluation under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  Under Diagnostic Code 7522, a 20 percent evaluation is assigned for a penile deformity with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522 (2015).

The Board additionally notes that other potentially applicable Diagnostic Codes include Diagnostic Codes 7520 and 7521, which assess the Veteran's symptomatology as a voiding dysfunction under 38 C.F.R. § 4.115a, Voiding Dysfunction criteria, if the Veteran's has half or more of his penis removed or his glans removed, respectively.  See 38 C.F.R. § 4.115b, Diagnostic Codes 7520, 7521 (2015).

On appeal, particularly in his May 2015 hearing, the Veteran testified that he has several conditions that have manifested as a result of his service-connected prostate cancer; he further stated that he was undergoing Lupron treatment-hormone injections-for his prostate cancer.  Specifically, as a result of that treatment, the Veteran reported that he had penis shrinkage and loss of muscle mass, breast growth, and obstructed voiding and increased urinary frequency.  He also asserted that such conditions have resulted in the loss of intimacy with his spouse, emotional instability, irritability, and low self-esteem.  

Turning to the evidence of record, the Veteran filed his claim for increased evaluation of his erectile dysfunction and other residuals of his active prostate cancer in December 2012.  

The Board has reviewed the Veteran's VA treatment records through December 2015; generally those records document continued treatment for his active prostate cancer with Lupron injections.  The Veteran also had continued complaints of erectile dysfunction, which was not treated by any medications, in those records.  

The Veteran underwent a VA examination of his prostate cancer in November 2011, at which time it was noted that he was treated with Lupron injections every four months at that time.  He also reported having painful gynecomastia.  On examination, the Veteran did not have any voiding or urinary tract/kidney dysfunction at that time.  He did have erectile dysfunction, however, which began when he started Lupron treatment.  The examiner noted he was unable to achieve erection sufficient for penetration, both with and without medication.  He did not have retrograde ejaculation.  The examiner also noted that the Veteran had "shrinkage of [his] phallus" as a result of his prostate cancer treatments.  The examiner further noted that the Veteran complained of "a disappearing penis and testicles, which was confirmed."  The examiner concluded that the Veteran has developed rather striking gynecomastia, which was painful and tender, and that he reported being angry, although he admitted that he was warned of that side effect.  

In his December 2013 notice of disagreement, the Veteran indicated that he had a "significant loss of [his] penis muscle size" and that his penis had shrunk "considerably."  He further stated that his spouse was "being deprived of a complete healthy sexual relationship" with him, because even if he could get an erection (which he could not), his penis was extremely small and could not penetrate his spouse.  He also noted embarrassment undressing in front of his spouse as he did not want her to see his "shrinked up small penis."  

The Veteran underwent another VA examination of his prostate cancer in February 2014.  It was noted that he was in his fourth year of treatment with Lupron injections every four months at that time, with painful gynecomastia.  The Veteran had voiding dysfunction, obstructed voiding, and increased urinary frequency, all of which were noted at that time as a result of his active prostate cancer.  He did have erectile dysfunction, however, which was the result of his prostate cancer and treatment.  The examiner noted he was unable to achieve erection sufficient for penetration, both with and without medication.  He did not have retrograde ejaculation.

The Veteran underwent another VA examination of his prostate cancer in June 2015.  The examiner noted similar reports as in the previous VA examinations, above.  Again, on examination, the Veteran was noted to have voiding dysfunction, obstructed voiding, and increased urinary frequency as a result of his active prostate cancer.  He was also noted to have erectile dysfunction, which was the result of his prostate cancer and treatment.  The examiner noted he was unable to achieve erection sufficient for penetration, both with and without medication.  He did not have retrograde ejaculation.

In a September 2015, the Veteran reported that he has a penile deformity as a result of his Lupron treatment, which manifested itself as a loss of muscle mass of his penis (i.e., penis shrinkage).  He also indicated that he was unable to have a complete relationship with his wife, as his penis has been "reduced to a fraction of its original size and it is inverted."  He also reported being unable to obtain an erection that would allow for intercourse, and in fact, he was unable to achieve any erection at all.  

The Board has also reviewed the Veteran's private treatment records from Kaiser Permanente that have been associated with the claims file.  Generally, those records document that the Veteran has treatment with Lupron injections for his prostate cancer, which has resulted in several side effects, including hot flashes, urinary incontinence, gynecomastia and breast tenderness, and erectile dysfunction with a loss of libido, as noted in a letter by Dr. T.H.P. 

Finally, the Veteran underwent a VA examination of his prostate cancer, gynecomastia and erectile dysfunction in December 2015.  In that examination, the Veteran reported that there recently was a trial to stop his Lupron treatments, although this resulted in an elevated PSA and he was placed back on the therapy.  The Veteran was concerned at that time "because of all the feminization going on"; he felt like his penis and testicles were getting smaller, his fingernails and hair were getting longer, and his gynecomastia was enlarging and more painful.  

Respecting the Veteran's prostate cancer, the examiner noted it was active and that he was being treated with Lupron therapy, which he would be on indefinitely.  The Veteran also had voiding dysfunction, obstructed voiding, and increased urinary frequency, which the examiner noted were residuals of his prostate cancer and treatment.  The examiner specifically found that all of the urinary symptoms were the result of the Veteran's active prostate cancer and its treatment.  The Veteran's gynecomastia was also examined by the examiner at that time; the examiner concluded that the Veteran's "feminizing characteristics from shoulder length hair, long nails, [and] gynecomastia are all the expected side effects of Lupron injection."

Respecting his erectile dysfunction, the Veteran had erectile dysfunction, which the examiner noted was the result of his prostate cancer and treatment.  The examiner noted he was unable to achieve erection sufficient for penetration, both with and without medication.  He did not have retrograde ejaculation.  The Veteran's penis was normal, although his testes were abnormal, as they were half to one-third the size of what was considered normal and were considerably softer than normal.  The Veteran's epididymis was normal.  The VA examiner then concluded that the size of the Veteran's flaccid penis was not particularly abnormal except for the Veteran, who may have had a much larger flaccid phallus between his former virile erections and ejaculations.  The examiner went on to state, however, that if it was objectively smaller in his observation, it would be an expected side effect of his Lupron treatment, just as his gynecomastia.

Based on the foregoing evidence, the Board finds that a 20 percent evaluation under Diagnostic Code 7522 is warranted.  Specifically, the November 2011 and December 2015 examiners indicated that the Veteran's penis had decreased in size (i.e., there was penile shrinkage).  Such shrinkage-which the Veteran has indicated in his statements is analogous to the loss of muscle mass or size of his penis-is a penile deformity, and when coupled with the Veteran's inability to get an erection or penetrate his spouse, the Board must find that the Veteran's erectile dysfunction most closely approximates to a penile deformity with loss of erectile power; such is commensurate to a 20 percent evaluation.  See 38 C.F.R. §§ 4.7, 4.115b, Diagnostic Code 7522.  

Higher evaluations under Diagnostic Codes 7520 or 7521 are not applicable in this case as the Veteran has not had his glans or half or more of his penis removed.  See 38 C.F.R. §§ 4.7, 4.115b, Diagnostic Codes 7520, 7521.  

Moreover, while the Veteran has noted urinary symptoms, including voiding dysfunction, obstructed voiding and increased urinary frequency, such symptoms and residuals have been attributed directly to the Veteran's active prostate cancer and its treatment.  As such, those symptoms have been contemplated by the currently assigned 100 percent for that disability.  See 38 C.F.R. §§ 4.7, 4.115b, Diagnostic Code 7528; see also Estaban v. Brown, 6 Vet. App. 259 (1994) (in cases where separate and distinct manifestations have arisen from the same injury, separate disability ratings may be assigned where none of the symptomatology of the conditions overlaps).  

Turning to the other asserted residuals, the Board notes that the Veteran's breast growth and tenderness have been separately contemplated by the evaluation for gynecomastia.  As noted in the Introduction, as such symptoms were recently awarded a separate evaluation in the December 2015 rating decision, the appeal period for addressing either the assigned effective date or evaluation for those symptoms remains open.  As the ability of the Veteran to appeal the assigned evaluation and effective date is still available to the Veteran, the Board will no longer address this claimed residual at this time.  

Respecting the Veteran's claimed psychiatric residuals-such as emotional instability, irritability/anger, and low self-esteem-of his prostate cancer the Board finds that such symptoms are currently contemplated under the psychiatric rating criteria and are expressly contemplated by the evaluation assigned to the Veteran's PTSD, which is 70 percent disabling since December 13, 2012-the date on which he filed his claim for increased evaluation in this case.  

Finally, insofar as the Veteran has claimed embarrassment and a loss of intimacy with his spouse as a result of his prostate cancer, the Board notes that the Veteran has been receiving special monthly compensation under 38 U.S.C.A. § 1114(k) for loss of use of his creative organ since December 2009.  The Veteran's claimed embarrassment and loss of intimacy are contemplated by this special monthly compensation for loss of use of the creative organ.  

Accordingly, the Board is prohibited from contemplating any urinary, psychiatric, breast/gynecomastia, or loss of use symptoms in evaluation of the Veteran's erectile dysfunction, as such would be impermissible pyramiding.  See 38 C.F.R. § 4.14 (2015).  Likewise, all of those claimed symptoms are accounted for and have been separately contemplated under the appropriate rating criteria.  See Estaban, supra.

Additionally, an extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2015).  In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  

First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

In this case, the Board carefully compared the level of severity and symptomatology of the claimed prostate cancer residuals, particularly erectile dysfunction.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which he is currently evaluated.  In this regard, the Veteran's current rating for his erectile dysfunction contemplates a penile deformity and loss of erectile power, which in this case is his noted penis shrinkage and inability to get an erection.  Likewise, his other claimed residuals-including his urinary, psychiatric, breast growth, and embarrassment and loss of intimacy-are contemplated by the Veteran's evaluations for his active prostate cancer, PTSD, gynecomastia, and loss of use of creative organ, respectively.  All of his claimed prostate cancer residuals are adequately assessed under the appropriate schedular rating criteria.  The disability picture presented by the Veteran's prostate cancer residuals is not unusual or exceptional in this case, as they are all expected impairments or side effects incumbent with active prostate cancer and Lupron treatment.  

Also considered by the Board is whether the collective effect of his service connected disabilities warrant referral for extra-schedular consideration.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran is service-connected for active prostate cancer, PTSD, gynecomastia, erectile dysfunction, hookworm infestation, and residuals of a shrapnel wound of the left shoulder with a retained foreign body.  The evidence does not show that these disabilities have a collective impact that is not contemplated by the individual ratings for each of his disabilities.  Therefore, there is no collective effect present in this case to warrant referral for extraschedular consideration. 

Moreover, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran nor has it been reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

In short, the Board finds that the Veteran's erectile dysfunction and related symptoms of penile shrinkage more closely approximate to a 20 percent evaluation under Diagnostic Code 7522.  As to the other claimed prostate cancer residuals, those symptoms have already been contemplated by the Veteran's evaluations for active prostate cancer, gynecomastia, PTSD, and loss of use for a creative organ.  Accordingly, the Veteran's claim for increased evaluation is therefore granted to the extent noted above.  See 38 C.F.R. §§ 4.7, 4.115b, Diagnostic Code 7522.

In so reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A 20 percent evaluation, but not greater, for the Veteran's erectile dysfunction is granted, subject to the law and regulations governing the payment of monetary benefits.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


